 



Exhibit 10.1
[ATARI, INC. LETTERHEAD]
DAVID R. PIERCE
President and Chief Executive Officer
Atari, Inc.
417 Fifth Avenue, 7th Floor
New York, NY 10016
Direct Dial: 212-726-6981
October 1, 2007
Guggenheim Corporate Funding, LLC,
     as Administrative Agent
135 East 57th Street
7th Floor
New York, New York 10022
Attention: Tony Minella
Re: Second Waiver under Credit Agreement (this “Waiver”)
Ladies and Gentlemen:
     We refer to the Credit Agreement dated as of November 3, 2006 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) among Atari, Inc. (the “Borrower”), the lenders party thereto (the
“Lenders”) and Guggenheim Corporate Funding, LLC, in its capacity as
administrative agent for the Lenders thereunder (the “Administrative Agent”).
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement.
     Pursuant to Section 3.16 of the Credit Agreement, the Borrower represents
that immediately following the making of each Loan and after giving effect to
the application of the proceeds of such Loan (a) the fair value (measured on a
going concern basis) of the assets of the Credit Parties, taken as a whole, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value (measured on a going concern basis) of the
property of the Credit Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured in the ordinary course of
business; (c) the Credit Parties, taken as a whole, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured;

 



--------------------------------------------------------------------------------



 



and (d) the Credit Parties, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date (the “Solvency Representation”).
     The Borrower hereby requests that the Lenders waive, effective as of
May 31, 2007 and until the end of business on the date on which Borrower draws
the one-time Revolving Loan contemplated below, the requirement that the
Borrower make the Solvency Representation.
     Pursuant to Section 5.01 of the Credit Agreement, the Borrower is required
to deliver certain financial statements and other information to the
Administrative Agent and each Lender within specified periods of time (the
“Financial Reporting Requirements”). The Borrower has not yet filed its
Quarterly Report for the quarter ended June 30, 2007 and the Borrower was late
in filing its Annual Report for the fiscal year ended March 31, 2007
(collectively, the “Delinquent Reports”). As such, the Borrower did not timely
deliver the required financial information and is therefore in default of Clause
(e) of Article VII of the Credit Agreement. The Borrower hereby requests that
the Administrative Agent and the Lenders waive compliance with the Financial
Reporting Requirements for the year, quarters and months ending March 31, 2007
through and including June 30, 2007, as applicable.
     Pursuant to Section 5.08, Borrower is required to comply with all laws,
rules, regulations and orders of any Governmental Authority. As noted above,
Borrower did not timely file the Delinquent Reports with the Securities and
Exchange Commission (“SEC”), as mandated by SEC and NASDAQ rules and
regulations, which may have violated Section 5.08. The Borrower hereby requests
that the Administrative Agent and Lenders waive compliance with Section 5.08
with respect to the timely filing of the Delinquent Reports.
     Pursuant to Section 6.12 of the Credit Agreement, the Borrower covenanted
and agreed with the Lenders not to permit Consolidated EBITDA for the fiscal
quarter ending June 30, 2007 to be less than -$8,150,000. The Borrower’s
Consolidated EBITDA for the fiscal quarter ended June 30, 2007 was less than
-$8,150,000, accordingly, the failure of the Borrower to have Consolidated
EBITDA for the fiscal quarter ended June 30, 2007 of not less than -$8,150,000
has constituted an Event of Default pursuant to Clause (d) of Article VII of the
Credit Agreement since June 30, 2007 (the “Specified EBITDA Default”). The
Borrower hereby requests that the Required Lenders waive, effective as of
June 30, 2007, the Specified EBITDA Default.
     Pursuant to Section 6.13 of the Credit Agreement, the Borrower covenanted
and agreed with the Lenders not to permit its and its Domestic Subsidiaries’
Unrestricted Liquid Assets to be below $3,000,000 at any time after January 1,
2007 (the “$3 Million Liquidity Covenant”). The Borrower hereby requests that
the Lenders waive the $3 Million Liquidity Covenant of Section 6.13 until the
end of business on the date on which Borrower draws the one-time Revolving Loan
contemplated below.
     By their respective signatures below, the Administrative Agent and Lenders
hereby waive:
     (1) effective as of May 31, 2007 and until the end of business on the date
on which Borrower draws the one-time Revolving Loan contemplated below,

2



--------------------------------------------------------------------------------



 



the requirement to make the Solvency Representation contained in Section 3.16 of
the Credit Agreement;
     (2) effective as of March 31, 2007, the Financial Reporting Requirements of
Section 5.01 with respect to the year, quarters, and months ending March 31,
2007 through and including June 30, 2007, as applicable;
     (3) effective as of June 29, 2007, compliance with Section 5.08 of the
Credit Agreement with respect to Borrower’s failure to comply with SEC and
Nasdaq rules and regulations requiring timely filing of the Delinquent Reports;
     (4) effective as of June 30, 2007, the Specified EBITDA Defaults;
     (5) effective as of August 31, 2007 and continuing through the date on
which Borrower draws the one-time Revolving Loan contemplated below, the $3
Million Liquidity Covenant of Section 6.13.
     This waiver shall be made for the sole purpose of making a one-time
Revolving Loan under the Revolving Commitments in an amount not to exceed
$3,000,000 provided, however, that in no event shall the Aggregate Revolving
Commitment of the Lenders under the Credit Agreement exceed $3,000,000. As
consideration for this waiver the Borrower hereby agrees to pay the Lenders the
sum of $100,000 on or before 5:00 P.M. (New York time) on the effective date of
this letter.
     The Borrower hereby certifies that, other than with respect to the defaults
that are being expressly waived pursuant to this Waiver, all of the
representations and warranties of the Borrower set forth in the Credit Agreement
and each other Loan Document are true and correct in all material respects on
and as of the date hereof (except to the extent such representations or
warranties were made with respect to a specific date).
     Except as expressly set forth herein with respect to the defaults,
covenants and representations that are being expressly waived pursuant to this
Waiver, (i) the execution, delivery and effectiveness of this Waiver shall
neither operate as a waiver of any rights, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or any other documents executed
in connection with the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement nor any other document executed in connection
therewith and (ii) the Credit Agreement and each Loan Document shall remain in
full force and effect in accordance with its original terms. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     The foregoing waivers shall be effective as of the respective dates set
forth in Paragraphs (1) through (5) above when the Administrative Agent shall
have received counterparts of this Waiver executed by the Borrower and the
Lenders. This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page

3



--------------------------------------------------------------------------------



 



of this Waiver by facsimile shall be effective as delivery of a manually
executed counterpart of this Waiver. Except as specifically waived above, all of
the terms of the Credit Agreement shall remain unchanged and in full force and
effect. On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
     This Waiver is a Loan Document and shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
[Balance of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



If the Lenders agree that the foregoing accurately sets forth our understanding,
please transmit to the Borrower counterparts of this Waiver executed by the
Required Lenders and the Administrative Agent.

            Very truly yours,

ATARI, INC.
      By:   /s/ David R. Pierce         Name:   David R. Pierce        Title:  
President & CEO     

Signature Page to Waiver

 



--------------------------------------------------------------------------------



 



          Consented and Agreed to:    
 
        MIDLAND NATIONAL LIFE INSURANCE COMPANY,
     as a Lender
 
       
By:
  Guggenheim Partners Advisory Company    
 
       
By:
  /s/ Michael Damaso    
 
       
Name:
  Michael Damaso    
Title:
  Senior Managing Director    
 
        NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE,
     as a Lender
 
       
By:
  Guggenheim Partners Advisory Company    
 
       
By:
  /s/ Michael Damaso    
 
       
Name:
  Michael Damaso    
Title:
  Senior Managing Director    
 
        GUGGENHEIM CORPORATE FUNDING, LLC,
     as Administrative Agent
 
       
By:
  /s/ Stephen D. Sautel    
 
       
Name:
  Stephen D. Sautel    
Title:
  Senior Managing Director    

 
 

Signature Page to Waiver

 